 Case 2:19-cv-03656-SB-GJS Document 124 Filed 12/02/20 Page 1 of 1 Page ID #:2042




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

 Case No.       CV 19-3656-FMO (GJSx)                                                 Date   December 2, 2020
 Title          Kelli Ewen v. National Hockey League, et al.



 Present: The Honorable       GAIL J. STANDISH, U.S. MAGISTRATE JUDGE
                      E. Carson                                                       Zoom
                    Deputy Clerk                                        Court Reporter / Recorder

            Attorneys Present for Plaintiff(s):                    Attorneys Present for Defendant(s):
                    William T. Gibbs                                            Michael Menitove
                   Brian Gudmundson                                              Jack DiCanio
                      Rachel Tack
 Proceedings:              Defendant’s Motion to Compel Production of Text Messages (Dkt. 108);
                           Order

The case is called, and appearances are recited for the record.

The Court confers with counsel regarding Defendant’s Motion, and grants, in part, the Motion.
Plaintiff is directed to produce the cell phone at issue by Federal Express or other overnight
delivery service such that it is received by Defendant’s counsel no later than Monday, December
7, 2020. The cell phone will be provided to Defendant’s forensic expert for extraction of text
messages. The parties are directed to order a transcript of the proceedings if further detail is
required.


IT IS SO ORDERED.




                                                                                                   :   42

                                                               Initials of Preparer          efc

CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                        Page 1 of 1
